             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

DONALD PILSON, JR.,                           )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )          NO. CIV-19-0038-HE
                                              )
GRAND CASINO, et al.,                         )
                                              )
                     Defendants.              )

                                         ORDER

       Plaintiff Donald Pilson, Jr., a state prisoner appearing pro se and in forma pauperis,

filed this § 1983 action alleging wrongful arrest based on an incident that occurred at Grand

Casino in Shawnee, Oklahoma. Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C), the matter

was referred to Magistrate Judge Gary M. Purcell for initial proceedings. Judge Purcell

has issued a Report and Recommendation recommending that plaintiff’s action be

dismissed without prejudice. Plaintiff has failed to object to the Report thereby waiving

his right to appellate review of the factual and legal issues it addressed. Casanova v.

Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. # 14].

Plaintiff’s claims are DISMISSED without prejudice.

       IT IS SO ORDERED.

       Dated this 9th day of April, 2019.
